Citation Nr: 1224998	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome of the left knee. 

2.  Entitlement to an initial compensable rating for scar of the left mid-femur. 

3.  Entitlement to a rating in excess of 10 percent for exostosis (bone spur) of the left mid-femur, residuals of crush injury. 

4.  Entitlement to a rating in excess of 10 percent for acne keloidalis folliculitis. 

5.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1988 to July 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The rating decision, in pertinent part, granted service connection for left knee retropatellar syndrome and assigned an initial 10 percent rating, effective in August 2004; granted service connection for scar, left mid-femur and assigned an initial noncompensable rating, effective in December 2004; and, continued the existing 10 percent rating, each, for folliculitis, acne keloidalis, and left mid-femur exostosis.  The Veteran perfected an appeal of those determinations.

The July 2005 rating decision also denied entitlement to service connection for scars of the left knee and left ankle, and the Veteran perfected an appeal of that determination as well.  A May 2012 rating decision granted service connection with a noncompensable rating, effective in August 2004.  Thus, the issue of service connection is resolved and is no longer before the Board.  There is no indication in the claims file that the Veteran appealed the initial rating or effective date.  Thus, neither of those issues is before the Board and will not be addressed in the decision below.

In June 2009, the Veteran testified before a Decision Review Officer sitting at the RO and, in March 2010, he testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  Copies of the transcripts from the hearings are of record and have been reviewed.

In July 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The AMC completed the additional development as directed, allowed the left knee and ankle scars claim as noted above, continued to deny the remaining claims, and returned the case to the Board for further appellate review.

The Board received additional argument and evidence from the Veteran in June 2012.  The additional evidence is duplicative of records already in the claims file and previously considered by the RO, and the Veteran's argument repeats assertions already of record.  Thus, there is no necessity for a remand for RO initial review and consideration.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to a rating in excess of 10 percent for acne keloidalis folliculitis is discussed in the REMAND portion of the decision below and is REMANDED to the AMC in Washington, DC, for additional development.


FINDINGS OF FACT

1.  The AMC completed all of the development directed in the July 2010 Board remand.

2.  The Veteran's left knee retropatellar disorder manifests with painful limitation of motion (LOM) on flexion.  Neither LOM on flexion to 30 degrees or less, extension of -10 degrees or more, or instability, has manifested.

3.  The left mid-femur scar manifests as a superficial non-painful scar of an area less than 144 square inches (926 sq cm).

4.  For the period prior to June 21, 2005, the Veteran's left mid-femur bone spur manifested with a bone spur shown on x-ray examination and noncompensable LOM.  LOM on flexion to 30 degrees or less, or abduction lost beyond 10 degrees, did not manifest.

5.  For the period June 21, 2005, to January 20, 2009, the left mid-femur bone spur manifested with flexion limited to 30 degrees and pain.  Flexion limited to 20 degrees did not manifest.

6.  For the period beginning on January 21, 2009, the left mid-femur bone spur manifested with a bone spur showed on x-ray examination and noncompensable LOM.  LOM on flexion to 30 degrees or less, or abduction lost beyond 10 degrees, did not manifest.

7.  The preponderance of the evidence shows the Veteran's sarcoidosis did not have its clinical onset during active service or within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 10 percent for left knee retropatellar syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5024-5260 (2011).

2.  The requirements for an initial compensable evaluation for left mid-femur scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.7, 4.31, 4.118, DC 7805 (2011).

3.  The requirements for an evaluation higher than 10 percent for residuals of left mid-femur crush injury (bone spur) for the period prior to June 21, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5015-5252 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the requirements for an evaluation of 20 percent, and no higher, for residuals of left mid-femur crush injury (bone spur) are met, as of June 21, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5015-5252 (2011).

5.  For the period beginning on January 21, 2009, the requirements for an evaluation higher than 10 percent for residuals of left mid-femur crush injury (bone spur) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5015-5252 (2011).

6.  Sarcoidosis was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October and December 2004, and May 2005, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although the letters were time-compliant and substantially content-compliant, see 38 C.F.R. § 3.159(b), they were not fully content-compliant, as neither informed the Veteran how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This deficiency was cured on remand, per instruction of the Board, by an August 2010 AMC letter that provided comprehensive and full content-compliant VCAA notice.

Following issuance of the August 2010 AMC letter and the additional development, the claims were reviewed on a de novo basis, as shown in the May 2012 supplemental statement of the case (SSOC).  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  The Board finds further that the initial content deficiency did not work to the Veteran's prejudice.  As concerns the claim for a higher initial rating for the left knee and left mid-femur scar claims, the VCAA notice requirements are deemed to have been complied with via the allowance of service connection and assignment of an evaluation and effective date.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO's failure to provide the Veteran notice of how disability ratings and effective dates are determined in the event service connection is granted, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is not prejudicial in light of the decision reached below.  

The rating decision and the SOC provided a full explanation of the reasons and bases why an increased rating was denied for the skin disorder and why the service connection claim was denied.  Further, in the decision below, the Board denies the service connection claim, which means any issue related to a disability evaluation or effective date is rendered moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Finally, neither the Veteran nor his representative has asserted any specific error as a result of the initial failure to provide an explanation of how disability evaluations or effective dates are assigned.  Thus, the Board finds compliance with the VCAA notice requirements.
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board remanded the case to ensure all relevant records were made part of the claims file.  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  Further, as found above, following issuance of the August 2010 letter, the claim was readjudicated.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sarcoidosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

Private medical records show the Veteran to have been diagnosed with sarcoidosis via lung x-ray in 1999 or 2000.  The sarcoidosis has also impacted the Veteran's vision.  In his December 2004 statement in support of his claim, the Veteran asserts his sarcoidosis had its onset during his active service.  The Veteran asserts his service treatment records show numerous visits to sick call for joint and chest pain; and, he continued to get weaker but noone could tell him why.  In his testimony at both hearings, he asserted that he was treated for shortness of breath during active service which, the Veteran asserts, was an early symptom of his sarcoidosis.

Service treatment records do not contain any entries related to complaints of or treatment for respiratory complaints.  A July 1989 Report of Medical History for a periodic physical examination reflects the Veteran denied any significant prior medical history.  He specifically denied any history of complaints or treatment for chest pain, shortness of breath, or joint-related complaints.  The July 1989 Report Of Medical Examination For Airborne reflects that all areas were assessed as normal.  Service treatment records note the Veteran's diagnosis with and treatment for chicken pox in May 1991.  Physical examination revealed a classic rash of varicella.  A subsequent entry in May 1991 notes all lesions were dry and crusted over.  An entry of February 1992 notes the Veteran's treatment for complaints of low back pain, and the examiner noted a reported history of direct back trauma.  In May 1992, shin splints were noted as was the Veteran's complaints of right thigh pain.  The assessment was a groin pull secondary to running.  The Veteran was also treated for a shoulder separation.  The June 1992 Report of Medical History for the Veteran's physical examination at separation reflects the Veteran denied any significant medical history for complaints or treatment.  The June 1992 Report Of Medical Examination For Separation reflects the Veteran's vision was 20/20, all areas were assessed as normal.  The chest x-ray was interpreted as negative.

September 2001 private records of Dr. K notes the Veteran developed Bell's Palsy "last January" and subsequently developed problem of the eyes, which was diagnosed as uvetis.  Parenthetically, the Board notes "last January" can mean January 2000 or 2001.  A May 2005 private report of Dr. MJK (Volume 3) notes he had treated the Veteran for 11 years, and he also notes the Veteran was diagnosed with sarcoidosis in July 2001 following an episode of Bell's Palsy.  He subsequently complained of tingling sensation of the hands and feet and had a gradual 30-pound weight loss.  A July 2001 chest x-ray was interpreted as showing pathology highly  suggestive of sarcoidosis.  An October 2004 rheumatology report (Volume 1) of R.P., a physician's assistant (PA), and co-signed by Dr. GHK, however, notes the Veteran was diagnosed with sarcoidosis via chest x-ray in 2000.  In any event, none of the private medical records in the claims file note the diagnosis as having been made earlier than 1999 .

An August 2009 VA fee-basis examination report reflects the examiner, SJ, conducted a comprehensive review of the claims file as part of his examination of the Veteran.  Dr. J notes the Veteran's diagnosis as having occurred around 1999, and that the Veteran's treatment included high doses of oral steroid medication.  Dr. J also noted the private medical records in the claims file, to include the diagnoses of the physicians who treated the Veteran for his sarcoidosis and his related uvetis.  Dr. J also noted the Veteran's in-service treatment for chicken pox, and he also conducted an examination of the Veteran's current scars.  Based on his objective findings on clinical examination and review of the claims file, Dr. J opined it was not at least as likely as not that the Veteran's sarcoidosis was secondary to the Veteran's in-service episode of chicken pox or any scar residual of the chicken pox.  Dr. J noted the Veteran had one episode of chicken pox in 1989 or 1990 that healed with some scar residual.  Dr. J observed the exact cause of sarcoidosis is unknown, but current research suggests it may be due to an immunological reaction, rather than a specific pathogen.  Sarcoidosis, Dr. J noted, results in granuloma in any number of organs.

As to the other skin lesions or scars that manifested on the Veteran in the 1990s, Dr. J noted 1997 pathology reports noted the lesions appeared to be benign keratosis; and a November 2004 pathology report was not conclusive for cutaneous lesions secondary to sarcoidosis.  Dr. J noted all of the Veteran's medical records showed the main involvement of the Veteran's sarcoidosis was in the lung and eyes.  As of the 2009 examination, the Veteran's sarcoidosis had not manifested in any of his skin lesions of record.  Dr. J noted the Veteran's sarcoidosis was diagnosed eight years after he separated from service, whereas an immune system response occurs rapidly after exposure to a pathogen.  Dr. J noted Bell's Palsy is caused by a viral infection that causes inflammation of to a facial nerve.  In light of the Veteran's recent history of Bell's Palsy, and the proximity of that diagnosis with the diagnosis of sarcoidosis, Dr. J opined it was at least as likely as not that the pathogen that resulted in the Veteran's Bell's Palsy also caused the abnormal immune response that caused the sarcoidosis.

The Veteran asserts that Dr. J's opinion should be rejected for the following reasons: 1) Dr. J is not a dermatologist or other specialist but is certified in Family Medicine; 2) specialists he consulted, including a dermatologist did not express a similar opinion; and, 3) noone knows what causes sarcoidosis, so how does Dr. J know that Bell's Palsy caused it?

The Board rejects number 1 out of hand, as-at most, that factor may under certain circumstances impact weight.  In this case, however, the Board finds the fact that Dr. J's specialty is family medicine does not detract one iota from his opinion, as he examined the Veteran and conducted a thorough review of the claims file, to include the reports of pulmonary specialists and dermatologists.  Further, except for one medical report of Dr. P, which will be discussed later in this decision, there is no medical report or opinion that contradicts Dr. J.

An October 1998 rating decision granted service connection for folliculitis, acne keloids based on the Veteran's report of in-service removal of warts via liquid nitrogen.  A July 1994 consult notes warts on the right arm and elbow that were removed by liquid nitrogen.  In March 1997, warts were noted in the Veteran's head and neck, and he was referred to a dermatologist.  The diagnosis was folliculitis/acne nuchae.  None of the private dermatology reports reflect an opinion that the Veteran's sarcoidosis is causally related to his in-service episode of chicken pox.  The Board notes that, until 2010, biopsies of the Veteran's various skin lesions were negative for any sarcoid pathology but noted it could not be ruled out.  In February 2010, a pathology report noted several 2 to 3 mm shiny papules from the left medial upper eyelid were consistent with cutaneous sarcoid; several thin slightly firm slightly dry slightly hyperpigmented papules of the mid-forehead, and a 3 mm punch biopsy of forehead papule: diagnosis: sarcoid versus scar (versus both).  The Veteran submitted copies of the report with his handwritten assertions on them that it was evidence of a confirmed positive diagnosis, which clearly was not the case, except for the eye sample.

As noted earlier, the sarcoidosis-related eye symptoms manifested early in the Veteran's history.  Thus, the eyelid samples are consistent with that.  The forehead lesion, however, manifested several years after the Veteran's separation from service.  Further, the Veteran's private records also note his skin lesions may be related to his required chronic use of steroid medication such as Prednisone.  Hence, the Board finds this evidence does not contradict Dr. J.  Further, Dr. J noted the absence of evidence of sarcoidosis skin symptoms as of 2009.  As concerns number 3, Dr. J noted the exact cause of sarcoidosis is unknown.  Further, he provided a rationale for his opinion of a connection between the Veteran's sarcoidosis and whatever caused his 2001 episode of Bell's Palsy.  Although the Board notes a number of the medical records show the Veteran to have been diagnosed with sarcoidosis prior to the episode of Bell's Palsy, it does not detract from Dr. J's opinion that immune system reactions that may cause diseases such as sarcoidosis generally occur within a relative short time after exposure to the causative pathogen.  The evidence shows the Veteran's sarcoidosis manifested several years after his 1990 in-service episode of chicken pox and his 1992 separation from active service.

The April 2012 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The report reflects the Veteran reported the onset of uvetis and he was diagnosed with sarcoidosis.  He reported further that he developed pulmonary symptoms along with weight loss in 2002.  The examiner noted the Veteran manifested symptoms consistent with sarcoidosis.  The examiner opined that, since the Veteran did not have any pulmonary symptoms until the diagnosis with sarcoidosis in 2002, and because there was no documentation of sarcoidosis-related symptoms "in the C-File," it was not at least as likely as not that the Veteran's sarcoidosis had its onset during active service.  The examiner noted the diagnosis was not made until 10 years after discharge.

As the Veteran points out in his June 2012 assertions, the Board also notes the examiner's notation that that there was no documentation in the claims file of sarcoidosis-related symptoms, and that the sarcoidosis diagnosis was made in 2002.  In light of the extensive private medical and VA outpatient records in the claims file, the board infers the examiner referred to the service treatment records rather than the entire claims file.  In any event, the April 2012 examination report is cumulative with the other medical evidence of record that notes the diagnosis of sarcoidosis in 1999 or the early 2000s.

In various written submissions and his testimony at the hearings, the Veteran asserts in-service onset because he was the only troop in his unit to contract chicken pox, and he denied having been around children, in as much as he and his wife did not have children.  The Veteran implies that had he actually had chicken pox, his fellow soldiers would have contracted it from him, and that children are the only source for transmission of the varicella virus.  First, the service treatment records note the Veteran was placed on convalescent leave after his diagnosis, which would have minimized his contact with his unit.  Second, there is no medical evidence that children are the only source for hosting the virus.  This also brings the Board to a central facet of this appeal.

There is no evidence the Veteran has any medical training.  The Board acknowledges the Veteran is fully competent to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Nonetheless, the Veteran is not competent to provide evidence of a diagnosis of a condition unless it is one the average lay person is capable of identifying, such as varicose veins.  The Board finds that diagnosing sarcoidosis is well beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(1); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Thus, the Board rejects as incompetent, the Veteran's personal assertions that he manifested symptoms of sarcoidosis during his active service.  The Board also rejects the accuracy and credibility of the Veteran's assertions as concerns areas where he is competent to provide evidence, such as his in-service symptoms.

As noted earlier, the Veteran asserts he had joint pains, shortness of breath, weight loss, and weakness, during active service.  The Board has already noted those assertions are contradicted by the service treatment records.  The Board notes that a claimant's lay evidence may not be rejected solely because of the absence of contemporaneous medical documentation, but it is a valid factor for the Board's consideration.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As noted earlier, the service treatment records document specific incidents related to the Veteran's joint complaints.  There are no entries that document generalized complaints of joint pain.  Further, although the October 2004 private report of the PA, RP, noted joint pain suggestive of sarcoidosis, a November 2004 report of Dr. R notes the Veteran's arthritis was not sarcoid but osteoarthritis.  There are no entries at all in the service treatment records related to complaints of shortness of breath or weakness.  There simply is no support for the Veteran's assertion that he was prescribed breathing exercises.  As concerns weight loss, the September 1987 Report Of Medical Examination For Enlistment notes the Veteran weighed 168 pounds when he entered active service.  The July 1989 Report Of Medical Examination For Periodic notes he weighed 174 pounds; and, the June 1992 Report Of Medical Examination For Separation notes the Veteran weighed 203 pounds.  Further, the June 1992 Report of Medical History reflects the Veteran denied any history of weight loss.  Hence, the Board not only notes the absence of contemporaneous medical documentation but also affirmative medical documentation contrary to the Veteran's assertions.

The Veteran has submitted substantial general literature on sarcoidosis to support his personal assertions of in-service onset of his disease.  Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  As noted, the Veteran has no medical training.  There is no medical evidence of a trained professional applying the information in the general literature to the Veteran's individual case, and the Veteran is not competent to do so.

The Veteran notes medical evidence to the effect that his sarcoidosis is stage II or III, and he asserts that me must have developed sarcoidosis in active service for his disease to be at that stage, since sarcoidosis advances slowly.  Again, he has no medical training and, with one exception, no physician has told him or opined he manifested symptoms of sarcoidosis during active service.  The Veteran also submitted general literature to the effect that prior exposure to mold may trigger sarcoidosis.  The Veteran asserts he was exposed to phosphorous ammunition rounds and mold and other chemical toxins during his active service which caused his sarcoidosis.  First, in light of the Veteran's lack of medical training, he is not competent to render that opinion.  It is no more than lay speculation.  Second, Dr. J opined that an immune system reaction generally is triggered within a short time after exposure to a pathogen.

The Veteran also asserts that his negative in-service x-rays are not valid evidence that he did not manifest sarcoidosis in active service because the radiologists would not have known what to look for, or what they were looking at, since little was known about sarcoidosis.  The Board finds these assertions are also idle speculation.  Regardless of what an ultimate diagnosis may be in an individual case, the Board infers a trained radiologist can and will recognize an abnormal chest x-ray.  The Veteran also asserts that he was told that his chest x-ray for his physical examination at separation showed he had fluid on the lungs, and he should follow up with his personal physician.  The Veteran stated he did not follow up because he wanted to complete his separation.  This is the x-ray the Veteran states was destroyed after seven years, and only the related reports are currently available.  This assertion by the Veteran is competent evidence which the Board must test for reliability and credibility.  38 C.F.R. § 3.159(a)(2).

Interestingly, an October 2004 entry of Dr. K (Volume 5) notes the Veteran was seen in consultation in 1991 with one follow-up visit, but the Veteran failed to keep a subsequent follow-up appointment.  Dr. K's note does not indicate why the Veteran was seen.  He noted that "since that time" the Veteran saw two other physicians for his ocular sarcoid.  The Board notes Dr. K's August 2004 note does not contain any reported history that would date the Veteran's sarcoidosis back to 1991.  Also very noteworthy is the fact that Dr. K's September 2001 entry, his earliest record in the claims file related to the Veteran, makes no mention of the Veteran having been seen by him in 1991.  It is the September 2001 entry wherein Dr. K notes the Veteran's diagnosis of sarcoidosis after his episode of Bell's Palsy.  The Board is extremely skeptical that Dr. K would note a 1991 consultation in 2004 but not do so in 2001, a point closer in time to the purported earlier consultation.  Further, the Veteran was still on active duty in 1991.  Given the usual order of medical affairs in active service, such a referral, if made, would ordinarily have been noted in the service treatment records.

There also is the fact that the official record, the June 1992 Report Of Medical Examination For Separation notes the Veteran's chest x-ray was negative and his lungs were assessed as normal.  A chest x-ray that showed fluid on the lungs would have required further assessment before the Veteran was deemed physically fit for separation.  The June 1992 Report Of Medical Examination does, however, note the Veteran was to follow up with a physician after his separation for a recheck of his cholesterol.  Thus, the evidence of record convinces the Board that the Veteran is not credible as concerns the assertion that his final in-service chest x-ray showed fluid on the lungs.  The Board now considers the opinion of Dr. P.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  There must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Further, while the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

In a February 2010 letter, Dr. P noted he had treated the Veteran for sarcoidosis, especially involving the lung, since March 2006, and that the Veteran's chart indicated sarcoidosis at least back to 2004.  Dr. P noted the Veteran reported he had symptoms in the Army which were very similar to his current symptoms, including skin lesions, weight loss, chest pain, and dyspnea.  Dr. P also noted the Veteran apparently had a chest x-ray which no longer was available.  The Veteran described his in-service symptoms as cutaneous lesions which still bothered him, the Veteran, and that they were biopsied multiple times and showed sarcoid, chest pain, and weight loss.  Dr. P opined that it was very likely from the Veteran's descriptions of his symptoms that the Veteran had sarcoidosis while he was in the Army.

One instance where lay evidence may be competent evidence to show etiology is where it describes symptoms that support a later diagnosis by a medical professional.  See Davidson, 492 F.3d 1372.  This is conditioned, however, on the lay evidence being found credible and accurate.  Dr. P's letter, by its clear language, states his opinion was based entirely on the Veteran's report of his in-service symptoms.  It also indicates he had no access to the plethora of other related medical records in the Veteran's claims file.  The Board acknowledges, however, that is not a basis for summarily rejecting Dr. P's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nonetheless, access to other records is a valid factor in assessing the weight to be accorded to a medical opinion.  See id.; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board rejected all of the Veteran's version as he reported them to Dr. P earlier in this decision.  Further, to the extent that the Veteran was accurate in the symptoms he reported to Dr. P, he was not accurate as concerns the time frame those symptoms manifested.  There is a difference between warts, chicken pox-related lesions, or keratoma type lesions, and sarcoid-related lesions.  Further, accurately reporting the point in time those symptoms manifested significantly impacts a medical professional's assessment and opinion.  Dr. P was limited solely to what the Veteran told him.  Thus, his opinion is no better than what the Veteran told him.  See, i.e., Kowalski v. Nicholson, 19 Vet. App. 171, 179  (2005).  Dr. P did not see the several pathology reports of the skin samples from the Veteran or the dates of those reports.  Moreover, as noted earlier, Dr. P did not have access to the service treatment records or the medical records of the other physicians who treated the Veteran beginning in 1999.  This constrains the Board to accord de minimus weight to Dr. P's opinion.  The opinion of Dr. J garners far greater weight, as he reviewed the Veteran's entire medical history.

In light of all of the above, the Board is constrained to find the preponderance of the evidence is against the Veteran's claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  The benefit sought on appeal is denied.

III. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's left knee and left mid-femur scar claims.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.  Stage ratings may also be assigned for the Veteran's skin disorder if supported by the evidence.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Musculoskeletal Claims

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Left Knee

The July 2005 rating decision assigned the Veteran's initial evaluation for retropatellar pain syndrome under DC 5024, which is rated on the basis of limitation of motion (LOM) of the affected part as degenerative arthritis.  See 38 C.F.R. § 4.71a.  The specific code the RO assigned is 5024-5260.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.

Degenerative arthritis is rated under DC 5003.  See 38 C.F.R. § 4.71a.  These codes provide that degenerative arthritis established by x-ray is rated on the basis of LOM under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual LOM of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The October 2004 examination conducted by the PA revealed left knee ROM of 0 to 100 degrees.  There was no joint effusion, joint line tenderness, or ballottment; and Lachman's sign was negative, which means the left knee was laterally stable.

The June 2005 joints examination report reflects the Veteran's primarily reported complaints and symptoms related to his left femur, which is discussed separately later in this decision.  Physical examination revealed the Veteran as markedly overweight.  Range of motion (ROM) was 0 to 130 degrees with difficulty.  The examiner noted that, on five repetitions, the Veteran was barely able to flex to 130 degrees when pain, muscle fasciculation, and muscle weakness manifested.

Normal ROM of the knee is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The objective findings on clinical examination show the Veteran's left knee LOM to be noncompensable, as it was much better than 0 to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  The examination report, however, also noted the Veteran's left knee manifested pain on motion, which is why the July 2005 rating decision assigned a 10 percent rating.  See 38 C.F.R. § 4.59.  The Board finds the evidence of record shows the left knee did not meet or approximate a higher rating, as ROM exceeded 0 to 45 degrees, and there was no LOM on extension.  Further, while the examiner noted pain and weakness on repetitive use, the examiner did not note any additional loss of ROM due to those symptoms.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca, 8 Vet. App. 202.  Hence, the Veteran's left knee more nearly approximated the assigned 10 percent rating as of the July 2005 examination.  38 C.F.R. § 4.7.

The January 2009 examination report notes the Veteran reported weakness and stiffness as his main symptoms.  He denied swelling, heat, redness, giving away, lack of endurance, locking, fatigability, or dislocation.  The Veteran reported constant pain of an aching nature which, on a scale of 1 to 10 he assessed as 3/10.  Physical activity triggered the pain, and it was relieved by rest.  The Veteran reported he could function without medication, and he denied any functional impairment as a result of his left knee.  Physical examination of the left knee revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Neither was there locking pain, genu recurvatum, or crepitus.  ROM was 0 to 140 degrees without pain.  Repetitive use testing did not change those values.  All ligaments of the left knee tested within normal limits, and the examiner noted the left knee x-rays were within normal limits.  The examiner noted there was no change in the diagnosis of retropatellar pain syndrome, and that the Veteran's left knee disorder was active, in that there were subjective symptoms of pain on overuse.

The objective findings on clinical examination show the Veteran's left knee to more nearly approximate the assigned 10 percent rating.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as ROM was normal and pain free.

The March 2012 VA examination report reflects the Veteran reported difficulty walking due to pain and swelling of the left knee, and he missed work approximately once a month due to those symptoms.  He reported further that he used a brace for assistance with ambulation.  Physical examination revealed tenderness of the joint line ROM of 0 to 60 degrees without objective evidence of pain.  Repetitive use testing revealed ROM of 0 to 40 degrees.  The Board finds the medical evidence shows the left knee continued to more nearly approximate the assigned 10 percent rating.  38 C.F.R. § 4.7.  The Board notes the loss of an additional 20 degrees of ROM on repetitive use.  Nonetheless, 0 to 40 degrees is still less than the 0 to 30 degrees which would have warranted a higher rating.
In his June 2012 submission, the Veteran asserts his left knee manifested effusion and instability.  As set forth above, none of the private or VA examinations note effusion or instability.  Further, the March 2012 examination report notes the left knee ligaments were stable, and no motor strength deficits were noted.  Thus, 10 percent is deemed compensation for the Veteran's functional loss due to pain, weakness, and fatigue, etc.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5024-5260. 

Left Mid-Femur

Historically, the Veteran sustained a crush injury of the left thigh during active service.  A March 1998 rating decision granted service connection for the residuals of the injury, a bone spur, with a noncompensable rating, effective in June 1997.  A May 1998 rating decision granted a 10 percent rating, effective in June 1997.  VA received the Veteran's current claim for an increased rating in August 2004.

The Veteran's left femur injury residuals is rated under DC 5015 as a benign new bone growth, which also is rated on the basis of LOM as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Thigh Limitation of flexion to 45 degrees warrants a 10 percent rating; to 30 degrees, 20 percent; to 20 degrees 30 percent; and, to 10 degrees, 40 percent.  Id., DC 5252.  Limitation on adduction to where one cannot cross one's legs warrants a 10 percent rating; abduction lost beyond 10 degrees warrants a 10 percent rating.  DC 5253.

The October 2004 examination conducted by the PA revealed left hip flexion of 0 to 130 degrees, and adduction to 45 degrees.  Patrick's sign was negative.

The June 2005 examination report notes the Veteran reported his main complaint was pain, and the only treatment he used was Motrin 800 mg twice daily.  The Veteran denied any prior treatment such as physical therapy.  The Veteran reported he could not stand for more than five to ten minutes, he could not run or jog, exercise, or go up and down stairs, which was extremely difficult for him.  The Veteran reported further that he had pain on walking.  He had to walk 0.38 mile to his work place, and sometimes he had to climb 72 stairs, both of which incapacitated him greatly.  The Veteran denied any additional trauma that may have aggravated the left femur.  As noted in the discussion of the left knee, physical examination revealed the Veteran as markedly overweight at 240 pounds, and he stood with some antalgic stand.  From the anterior iliac of the spine to the great toe, the left leg measured 43 inches, and the right, 43.75 inches.  The examiner noted the Veteran could barely leg raise to 30 degrees on the left when he started getting pain and discomfort.  The examiner noted the Veteran's main functional loss was due to pain, fatigue, and weakness.  X-rays showed the bone spur but no osseous or soft tissue abnormalities.

The Board notes the examiner did not specify whether "leg raising" referred to ROM testing on flexion or adduction, which impacts the adequacy of the examination report.  The July 2005 rating decision noted the finding of pain on motion but did not address the absence of clear ROM values.  A remand will not resolve the matter, as another examination will not inform the Board what the Veteran's symptomatology was in June 2005.  Normal hip ROM on adduction is 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  In light of the examiner's notation the Veteran was barely able to perform the maneuver, the Board will afford the Veteran the benefit of the doubt and infer the examiner meant flexion.  See 38 C.F.R. §§ 4.2 and 4.6.  While this value indicates a significant decrease in ROM as compared to the October 2004 private examination, it is what the evidence shows, per the examiner's description.  Thus, the Board finds the Veteran's left mid-femur bone spur residual more nearly approximated a 20 percent rating as of the June 2005 examination.  38 C.F.R. §§ 4.7, 4.59.  The Board finds a higher, 30 percent rating, was not met or approximated, as the findings on clinical examination did not show flexion limited to 20 degrees.

The January 2009 examination report reflects the Veteran did not report any specific joint-related symptoms for the left hip.  Physical examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Left hip ROM on flexion was to 120 degrees, where pain occurred.  Adduction was to 25 degrees, and abduction to 35 degrees.  The objective findings on clinical examination show the left femur injury residuals to no longer approximate a 20 percent rating but a 10 percent rating.  38 C.F.R. § 4.7.  The higher, 20 percent, rating was no longer met or approximated, as the ROM on flexion was only five degrees less than normal, and abduction was higher than 10 degrees.  Further, the examiner noted that repetitive use did not result in additional loss of motion, weakness, or fatigue, etc.

The March 2012 examination report reflects the Veteran reported constant daily throbbing pain.  He reported further that he missed approximately one day a month from work due to pain.  Physical examination revealed tenderness of the left hip.  Left hip flexion was to 100 degrees.  The examiner noted that abduction beyond 10 degrees was not loss, and neither was the Veteran unable to cross his legs.  Repetitive use testing did not change the left hip ROM values.  The examination results show the left hip continued to more nearly approximate the assigned 10 percent rating.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as flexion was much better than to 30 degrees.  The Board notes the examination report reflects motion on extension was to 5 degrees, which warrants a 10 degree rating.  See 38 C.F.R. § 4.71a, DC 5251.  The Board also notes, however, that while the General Counsel, VA, has interpreted the rating criteria to allow for separate ratings for LOM on flexion and extension where the evidence indicates, see VAOPGCPREC No. 9-2004 (September 17, 2004), cited at 69 Fed. Reg. 59,990 (2004), the General Counsel has not extended that interpretation to joints other than the knee.  Further, the Veteran's current 10 percent rating is based on painful motion, as his LOM on flexion is otherwise noncompensable.  See 38 C.F.R. § 4.59; see also Lichtenfels, 1 Vet. App. at 488.  A claimant is entitled to only one rating where the LOM is otherwise noncompensable.

The Board has also considered DC 5255 but finds it inapplicable to the Veteran's left hip, as the evidence, historically and currently, shows no impairment of the femur.  Further, the medical findings show a three-quarter inch length discrepancy between the lower extremities, which is significantly less than the one and one-quarter (11/4) inch that warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5275.   Thus, the Board finds the preponderance of the evidence shows the left femur injury residuals continued to more nearly approximate a 10 percent rating as of the March 2012 examination.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5252, 5253.

Scar Residuals

As noted in the Introduction, the Veteran appealed the initial noncompensable rating for the left mid-femur injury scar residuals.

The applicable skin rating criteria provide that a superficial scar painful on examination warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7806 (2007).

The June 2005 examination report described the mid-calf scar as two inches by one inch; well healed with no redness or keloid.  No pain was elicited on examination, and the scar did not impact motion of the leg.  In light of the fact the scar was not symptomatic in any way, a compensable rating was not met or approximated.  The outpatient records show this has continued to be the case.  The August 2010 examination report notes the scar is superficial, does not break down or cause any other symptom, and is not functionally limiting in any way.  Thus, the left mid-calf scar residual continues to more nearly approximate a noncompensable rating.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, DC 8806 (2007).

IV.  Staged Rating

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Hart, 21 Vet. App. 505.  The evidence, however, reflects the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted for the service-connected left knee disability.  A staged rating was allowed for the left femur where shown by the evidence.  Id.

V.  Impact on Employment

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements and testified to the effect of his left knee symptomatology and its impact on his employment, which raises the issue of extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

The Board acknowledges the Veteran's contentions; but finds the severity of the Veteran's left knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); see also Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether a claim for a total disability evaluation on the basis of individual unemployability (TDIU) has been raised. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects the Veteran is still employed full time.  See VA examination reports and the Veteran's statements.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome of the left knee is denied. 

Entitlement to an initial compensable rating for scar of the left mid-femur is denied. 

Entitlement to a rating in excess of 10 percent for exostosis of the left mid-femur, residuals of crush injury, for the period prior to June 21, 2005, and since January 21, 2009, is denied. 

Entitlement to an evaluation not to exceed 20 percent for exostosis of the left mid-femur, for the period June 21, 2005, to January 21, 2009, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to service connection for sarcoidosis is denied.


REMAND

The October 1998 rating decision granted service connection for keloid lesions of the right lower arm, left elbow, left knee, and nape of the neck.  The grant of service connection did not include a lesion of the mid-forehead.  Further, the records of Dr. E (Volume 3), for the period 1994 to September 2001 note no forehead scar.  In addition to the Veteran's hearing testimony, the 1998 grant of service connection was based on Dr. E's records. 

In light of the fact the mid-forehead scar appears to be one-quarter inch at its widest area (0.6 cm), and the April 2009 examination report notes it was elevated on palpation, it manifests with two characteristics of disfigurement which may warrant a higher rating for the Veteran's folliculitis acne keloid, if service-connected.  See 38 C.F.R. § 4.118, DC 7800 (2007).  On the other hand, the mid-forehead scar has a long history of manifesting as suspected cutaneous sarcoid.  A February 2010 pathology report of a punch biopsy of the lesion noted it was consistent with sarcoid versus scar, versus both, but records of various examiners note the diagnosis as confirmed cutaneous sarcoid.  This matter should be clarified to afford the Veteran the benefit of all of his service-connected scar pathology.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall send the claims file to a dermatologist.  Ask the dermatologist to conduct a comprehensive review of the claims file to determine the etiology of the mid-forehead scar.  Specifically, is there at least a 50-percent probability that the mid-forehead scar is causally related to the Veteran's varicella (chicken pox) scar residuals or his acne keloidalis folliculitis; or, to some other etiology, to include sarcoidosis.  The dermatologist is asked to provide a full explanation for any opinion provided.

Should the dermatologist advise an examination is necessary to provide the requested opinion, the AMC/RO shall arrange the examination.

2.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


